UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

  

ee ee a ee eee eee ee x
PDK COMMERCIAL PHOTOGRAPHERS, UTD., : 19cv92239 (DLC}
Plaintiff, : ORDER OF
: DISCONTINUANCE
-V-
THE ASSOCTATED PRESS, y 3) 1
| i
TEE ery Brn j
Defendant. : ipo td ;
wee wooo ft SHC, *% i
yaad os iy F ITY RY DD

Be -- xX ee
DENISE COTE, District Judge: ee aeag

AN Ib rage ee

    

 

 

It having been reported to this Court ‘that “this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by January 6, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,
Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated: New York, New York
December 5, 2019

Vou Ly,

PENTSE COTE
United States District Judge

 
